Exhibit 10.1

 

Loan Number: 105088

 

[g309211kc01i001.gif]

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated as of October 9, 2009

 

 

by and among

 

MAUI LAND & PINEAPPLE COMPANY, INC.,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1.

Definitions

1

Section 1.2.

General; References to Pacific Time

18

 

 

 

Article II. Credit Facility

19

 

 

 

Section 2.1.

Revolving Loans

19

Section 2.2.

Letters of Credit

20

Section 2.3.

Swingline Loans

23

Section 2.4.

Rates and Payment of Interest on Loans

25

Section 2.5.

Number of Interest Periods

26

Section 2.6.

Repayment of Loans

26

Section 2.7.

Prepayments

26

Section 2.8.

Late Charges

26

Section 2.9.

Continuation

26

Section 2.10.

Conversion

27

Section 2.11

Notes

27

Section 2.12

Voluntary Reductions of the Revolving Commitment

28

Section 2.13.

Expiration or Maturity Date of Letters of Credit Past Maturity Date

28

Section 2.14.

Amount Limitations

28

Section 2.15.

Funds Transfer Disbursements

28

Section 2.16.

Amended and Restated Obligations

29

 

 

 

Article III. Payments, Fees and Other General Provisions

30

 

 

 

Section 3.1.

Payments

30

Section 3.2.

Pro Rata Treatment

30

Section 3.3.

Sharing of Payments, Etc.

31

Section 3.4.

Several Obligations

32

Section 3.5.

Fees

32

Section 3.6.

Computations

32

Section 3.7.

Usury

32

Section 3.8.

Statements of Account

33

Section 3.9.

Defaulting Lenders

33

Section 3.10.

Taxes; Foreign Lenders

34

 

 

 

Article IV. Yield Protection, Etc.

36

 

 

 

Section 4.1.

Additional Costs; Capital Adequacy

36

Section 4.2.

Suspension of LIBOR Loans

37

Section 4.3.

Illegality

38

Section 4.4.

Compensation

38

Section 4.5.

Treatment of Affected Loans

38

Section 4.6.

Change of Lending Office

39

Section 4.7.

Assumptions Concerning Funding of LIBOR Loans

39

 

 

 

Article V. Conditions Precedent

39

 

 

 

Section 5.1.

Initial Conditions Precedent

39

Section 5.2.

Conditions Precedent to All Loans and Letters of Credit

42

Section 5.3.

Conditions as Covenants

42

 

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

43

 

 

 

Section 6.1.

Representations and Warranties

43

Section 6.2.

Survival of Representations and Warranties, Etc.

48

 

 

 

Article VII. Affirmative Covenants

48

 

 

 

Section 7.1.

Preservation of Existence and Similar Matters

48

Section 7.2.

Compliance with Applicable Law

49

Section 7.3.

Maintenance of Property

49

Section 7.4.

Conduct of Business

49

Section 7.5.

Insurance

49

Section 7.6.

Payment of Taxes and Claims

50

Section 7.7.

Books and Records; Inspections

50

Section 7.8.

Use of Proceeds

51

Section 7.9.

Environmental Matters

51

Section 7.10.

Further Assurances

52

Section 7.11.

Material Contracts

52

Section 7.12.

Exchange Listing

52

Section 7.13.

Subdivision Maps

53

Section 7.14.

Liens

53

Section 7.15.

Water Delivery Agreement

53

Section 7.16.

Kahului Prepayment

53

 

 

 

Article VII. Information

54

 

 

 

Section 8.1.

Quarterly Financial Statements

54

Section 8.2.

Year-End Statements

54

Section 8.3.

Compliance Certificate

54

Section 8.4.

Other Information

55

Section 8.5.

Electronic Delivery of Certain Information

57

Section 8.6.

Public/Private Information

58

Section 8.7.

USA Patriot Act Notice; Compliance

58

 

 

 

Article IX. Negative Covenants

58

 

 

 

Section 9.1.

Financial Covenants

58

Section 9.2.

Negative Pledge

59

Section 9.3.

Restrictions on Intercompany Transfers

59

Section 9.4.

Merger, Consolidation, Sales of Assets and Other Arrangements

59

Section 9.5.

Plans

60

Section 9.6.

Fiscal Year

60

Section 9.7.

Modifications of Organizational Documents and Material Contracts

60

Section 9.8.

Subordinated Debt Prepayments; Amendments

61

Section 9.9.

Transactions with Affiliates

61

Section 9.10.

Environmental Matters

62

Section 9.11.

Leases

62

Section 9.12.

Derivatives Contracts

62

 

 

 

Article X. Default

62

 

 

 

Section 10.1.

Events of Default

62

Section 10.2.

Remedies Upon Event of Default

66

Section 10.3.

Remedies Upon Default

67

 

ii

--------------------------------------------------------------------------------


 

Section 10.4.

Marshaling; Payments Set Aside

67

Section 10.5.

Allocation of Proceeds

68

Section 10.6.

Letter of Credit Collateral Account

68

Section 10.7.

Rescission of Acceleration by Requisite Lenders

69

Section 10.8.

Performance by Administrative Agent

70

Section 10.9.

Rights Cumulative

70

 

 

 

Article XI. The Administrative Agent

70

 

 

 

Section 11.1.

Appointment and Authorization

70

Section 11.2.

Wells Fargo as Lender

71

Section 11.3

Collateral Matters; Protective Advances

71

Section 11.4.

Post-Foreclosure Plans

73

Section 11.5.

Approvals of Lenders

74

Section 11.6.

Notice of Events of Default

74

Section 11.7.

Administrative Agent’s Reliance

74

Section 11.8.

Indemnification of Administrative Agent

75

Section 11.9.

Lender Credit Decision, Etc.

76

Section 11.10.

Successor Administrative Agent

76

 

 

 

Article XII. Miscellaneous

77

 

 

 

Section 12.1.

Notices

77

Section 12.2.

Expenses

78

Section 12.3.

Stamp, Intangible and Recording Taxes

79

Section 12.4.

Setoff

79

Section 12.5.

Litigation; Jurisdiction; Other Matters; Waivers

79

Section 12.6.

Successors and Assigns

80

Section 12.7.

Amendments and Waivers

81

Section 12.8.

Nonliability of Administrative Agent and Lenders

83

Section 12.9.

Confidentiality

83

Section 12.10.

Indemnification

83

Section 12.11.

Termination; Survival

85

Section 12.12.

Severability of Provisions

85

Section 12.13.

Governing Law

86

Section 12.14.

Counterparts

86

Section 12.15.

Obligations with Respect to Loan Parties

86

Section 12.16.

Independence of Covenants

86

Section 12.17.

Limitation of Liability

86

Section 12.18.

Entire Agreement

86

Section 12.19.

Construction

87

Section 12.20.

Headings

87

 

SCHEDULE I

Commitments

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Indebtedness and Guaranties; Total Liabilities

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(o)

Hazardous Materials

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 12.1

Notices

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Revolving Note

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Transfer Authorizer Designation Form

EXHIBIT I

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 9, 2009 by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation
formed under the laws of the State of Hawaii (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Administrative Agent”).

 

WHEREAS, pursuant to that certain Loan Agreement dated as of November 13, 2007,
by and among the Borrower, the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, acting in the capacity as Administrative
Agent for the Lenders (as amended or modified to date, the “Existing Credit
Agreement”), the Lenders party thereto agreed to extend credit to the Borrower
on the terms and subject to the conditions set forth therein.

 

WHEREAS, the Borrower has requested that  the Existing Credit Agreement be
further amended and, for the convenience of the parties, the Lenders and the
other parties hereto have agreed to amend and restate the Existing Loan
Agreement in its entirety as set forth herein and to replace and supersede the
Existing Credit Agreement and to amend certain of the other “Loan Documents” (as
that term is used and defined in the Existing Credit Agreement) pursuant to this
Agreement and the documents, instruments, and agreements referred to herein.

 

WHEREAS, pursuant to this Agreement, the Administrative Agent, the Issuing Bank
and the Lenders desire to make available to the Borrower a $50,000,000.00
revolving credit facility with a $5,000,000.00 swingline subfacility and a
$5,000,000 letter of credit subfacility, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I. DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Administrative Agent” means Wells Fargo Bank, National Association or any
successor Administrative Agent appointed pursuant to Section 11.10.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and

 

--------------------------------------------------------------------------------


 

(e) any other Person that is a trust solely for the benefit of one or more
Persons referred to in clause (d) and of which such Person is sole trustee;
provided, however, in no event shall the Administrative Agent, the Issuing Bank
or any Lender or any of their respective Affiliates be an Affiliate of
Borrower.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means 4.25%.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser reasonably acceptable to the Administrative Agent, having
at least the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining, without duplication, both the “as is” market value of the
Commercial Property and the “as-is” bulk value of the Land, in each case as
between a willing buyer and a willing seller.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 12.6.(c).

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Administrative Agent, substantially in the form of
Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes, without limitation, the “Subject Property” under and as defined in
any Mortgage, and all “Rents” as defined in the Mortgage and all other property
subject to a lien created by a Security Document.

 

“Collateral Assignment of Water Delivery Agreement” means that certain
Collateral Assignment of Agreement for Water Delivery dated as of November 13,
2007, among the Administrative Agent, Leasehold Mortgagor and MPC, as joined by
Borrower, as amended by the Amendment of Collateral Assignment dated as of even
date herewith.

 

“Commercial Property” means the real property described on Exhibit A to the
Mortgage as Parcel 2, Tax Map Key (2) 4-2-004-024, Parcel 3, Tax Map Key
(2) 4-2-004-035, and Parcel 11, Tax Map Key (2) 4-2-004-043, and the portion of
Parcel 4, Tax Map Key (2) 4-2-004-036, which constitutes the Village Clubhouse.

 

“Commitment” means a Revolving Commitment or any combination thereof (as the
context shall permit or require), in an aggregate amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender’s respective “Revolving Commitment Amount” (as the same may be reduced
from time to time pursuant to Section 2.12. or otherwise pursuant to the terms
of this Agreement).

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

3

--------------------------------------------------------------------------------


 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning given that term in Section 3.9.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

4

--------------------------------------------------------------------------------


 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with all rules and regulations issued thereunder.

 

“Existing Credit Agreement” shall have the meaning given such term in the
recitals of this Agreement.

 

“Existing Letters of Credit” shall mean the “Letters of Credit” issued under and
as defined in the Existing Credit Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of June 17, 2009, by and
between the Borrower and the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

5

--------------------------------------------------------------------------------


 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

 

“Golf Academy Property” means the real property consisting of approximately 28.9
acres of entitled land described as Parcel 4, Tax Map Key (2) 4-2-004-036, on
Exhibit A to the Mortgage, except for the portion thereof, consisting of
approximately 1.4 acres, which is known as the Village Clubhouse.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means any Person that is party to a Guaranty as a “Guarantor.”

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean any Guaranty of
the Obligation which may now or in the future be executed.

 

“Hazardous Materials” shall have the meaning given such term in Section 6.1(o).

 

“Hazardous Materials Claims” shall have the meaning given such term in
Section 6.1(o).

 

6

--------------------------------------------------------------------------------


 

“Hazardous Materials Laws” shall have the meaning given such term in
Section 6.1(o).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater or its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) net obligations under any Derivative Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero); and (h) all Indebtedness of
other Persons which (i) such Person has Guaranteed or is otherwise recourse to
such Person or (ii) is secured by a Lien on any property of such Person.  For
purposes of this definition, (x) the amount of any Indebtedness represented by a
Guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations Guaranteed and outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the Guaranty, and
(y) the amount of any Indebtedness described in clause (h)(ii) above shall be
the lower of the amount of the obligation and the fair market value of the
assets securing such obligation.

 

Notwithstanding the foregoing, Indebtedness shall not include any guaranties,
contingent liabilities or other obligations relating to, or arising in
connection with, Borrowers direct or indirect interests in KBH or W2005 Kapalua.

 

“Indemnifiable Amounts” has the meaning given that term in Section 11.8.

 

“Indemnified Party” has the meaning given that term in Section 12.10.(a).

 

“Indemnity Proceeding” has the meaning given that term in Section 12.10.(a).

 

“Information Materials” has the meaning given that term in Section 8.6.

 

“Intellectual Property” has the meaning given that term in Section 6.1(s).

 

“Interest Holdback” means an amount (equal initially, to $0) sufficient in the
reasonable discretion of the Administrative Agent to pay the projected amount by
which interest payable on the aggregate Revolving Commitments (whether disbursed
or not) exceeds or is projected to exceed net operating income from the
Commercial Property through the Maturity Date, which amount may be reduced or
increased at the end of each calendar quarter following the Effective Date as
the Administrative Agent deems in its reasonable discretion is necessary.

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that

 

7

--------------------------------------------------------------------------------


 

commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month.  In addition to such periods, the Borrower may request Interest Periods
for LIBOR Loans having durations of at least 7, but not more than 30, days no
more than ten times during any 12-month period beginning during the term of this
Agreement but only in anticipation of (i) the Borrower’s prepayment of such
LIBOR Loans from equity or debt offerings, financings or proceeds resulting from
the sale or other disposition of major assets of the Borrower or any of its
Subsidiaries or (ii) changes in the amount of the Lenders’ Commitments
associated with a modification of this Agreement; and

 

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person, and (d) any kind of joint venture arrangement with another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.2.

 

“Kahului Mortgage” means that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of October 10, 2008, made by
Borrower, as Mortgagor, in favor of Ramius, as Collateral Agent for each of the
Buyers (as defined therein) and recorded on October 16, 2008, as Document
No. 2008-159864 in the State of Hawaii Bureau of Conveyances.

 

“Kahului Notes” means the “Notes” as defined in the Kahului SPA.

 

“Kahului Prepayment” with respect to the sale or other disposition of all or any
portion of the Kahului Property, means, for each such sale or disposition, a
payment equal to (x) (i) the amount of any cash and fair value of any non-cash
consideration payable in connection with such sale or disposition minus (ii) the
Kahului Release Price payable in connection with such sale or disposition minus
(iii) amounts actually paid by Borrower, if any, for the remediation of, and the
settlement of claims with respect to, the portion of the Kahului Property being
sold prior to the sale thereof minus (iv) customary and reasonable closing costs
actually paid by Borrower in connection with such sale or disposition including
escrow, closing, recording, title and legal fees (not to exceed 7.0% of the
aggregate value of the consideration in clause (i) above), (y) multiplied by
fifty percent (50%).

 

8

--------------------------------------------------------------------------------


 

“Kahului Property” means an approximately 25 acre parcel located in Maui,
Hawaii, with a Tax Map Key Number of (2) 3-7-002-001, which is encumbered by the
Kahului Mortgage.

 

“Kahului Release Price” with respect to the sale or other disposition of all or
any portion of the Kahului Property, means the lesser of (i) thirty percent
(30%) of the gross proceeds of such sale and (ii) the Asset Sale Deposit Amount
(as defined in the Kahului Notes) payable with respect to such sale or other
disposition pursuant to the terms of the Kahului Mortgage and the Kahului Notes.

 

“Kahului SPA” means that certain Securities Purchase Agreement dated as of
July 27, 2008, by and among the investors identified on the signature
pages thereof and the Borrower.

 

“Kapalua Mauka Property” means the real property consisting of (in aggregate)
approximately 927.726 acres of entitled land described on Exhibit A to the
Mortgage as (a) Parcel 1, Tax Map Key (2) 4-2-001-042 (por.) (approximately
740.026 acres), and (b) Parcel 1a, Tax Map Key (2) 4-3-001-008, and Parcel 1b,
Tax Map Key (2) 4-3-001-006 (together, approximately 187.70 acres).

 

“KBH” means Kapalua Bay Holdings, LLC, a Delaware limited liability company.

 

“Land” means the Kapalua Mauka Property and the Golf Academy Property.

 

“Leasehold Mortgagor” means Kapalua Land Company, Ltd., a Hawaii corporation.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” shall except as otherwise expressly provided herein, shall not
include any Lender (or its Affiliates) in its capacity as a Specified
Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

 

9

--------------------------------------------------------------------------------


 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent (.01%),
obtained by dividing (i) the rate of interest, rounded upward to the nearest
whole multiple of one-sixteenth of one percent (0.0625%), referred to as the BBA
(British Bankers’ Association) LIBOR rate as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rate for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time,
two (2) Business Days prior to the date of commencement of such Interest Period
for purposes of calculating effective rates of interest for loans or obligations
making reference thereto, for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

 

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time for such day
(or if such day is not a Business Day, the immediately preceding Business Day). 
The LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.

 

“Liquidity” has the meaning given that term in Section 9.1.

 

“Loan” means a Revolving Loan or a Swingline Loan or, as the context requires, a
Revolving Loan and a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Security Document, each
Letter of Credit Document and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).

 

10

--------------------------------------------------------------------------------


 

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any Collateral to secure all or
a portion of the Obligations, including, without limitation, Leasehold
Mortgagor.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

 

“Material Contract” means any lease, contract or other arrangement (other than
Loan Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.]

 

“Material Indebtedness” shall have the meaning given such term in
Section 10.1.(d).

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.

 

“Maturity Date” means March 1, 2011.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture, dated as of November 13, 2007,
and recorded on November 15, 2007, as Document No. 2007-199589 in the State of
Hawaii, Bureau of Conveyances, executed by the Borrower and Leasehold Mortgagor
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Bank and each Specified Derivatives Provider in form and
substance satisfactory to the Administrative Agent as amended from time to time,
including, without limitation, pursuant to a Memorandum of Second Modification
Agreement Amending Mortgage, dated as of March 10, 2009 and recorded March 13,
2009 as Document Number 2009-038132 in the State of Hawaii Bureau of
Conveyances, and a Memorandum of Third Modification Agreement Amending Mortgage,
dated as of March 27, 2009 and recorded March 27, 2009 as Document Number
2009-046242 in the State of Hawaii Bureau of Conveyances and a Memorandum of
Third Modification Agreement Amending Mortgage, dated as of even date herewith.

 

11

--------------------------------------------------------------------------------


 

“MPC” means Maui Pineapple Company, Ltd., a Hawaii corporation, or a successor
entity  which holds all or substantially all of its assets pursuant to a merger,
sale or other transaction which has been approved by the Administrative Agent in
its reasonable discretion.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
the Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item

 

12

--------------------------------------------------------------------------------


 

303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which the
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Borrower is required to file with the SEC (or any Governmental Authority
substituted therefor).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(q), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.6.(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Investment” means, without duplication, (a) Investments in cash and
Cash Equivalents, (b) Investments in negotiable instruments for collection,
(c) Investments received in settlement of amounts due to the Borrower effected
in the ordinary course of business or owing to the Borrower upon the foreclosure
or enforcement of any Lien in favor of the Borrower, (d) Investments in MPC in
the aggregate amount of up to $5,000,000 from and after the Effective Date and
(e) Investments up to the amount of $3,500,000 made in connection with the
purchase (or the termination or deferral of the commitment to purchase) assets
under the Spa Agreement.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Hazardous Materials Laws) or (ii) the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens on amounts deposited in connection with the making or
entering into of  bids, tenders, statutory obligations, government contracts or
leases in the ordinary course of business; (f) Liens on amounts deposited as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business; (g) all matters shown on the Title Insurance
Policy; (h) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lenders, the Issuing Bank and each Specified Derivatives
Provider, (i) other Liens securing Specified Derivatives Obligations pursuant to
Derivatives Support Documents; and (j) Liens permitted under any Security
Documents.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

13

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional five percent 5% per annum and with respect to any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise) a rate per annum
equal to Base Rate as in effect from time to time plus five percent 5.0%.

 

“Post Foreclosure Plan” has the meaning given that term in Section 11.4.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Principal Office” means Los Angeles Loan Center, 2120 East Park Place,
Suite 100, El Segundo, CA  90245, Attn:  Ivonne Lopez.

 

“Property” means all or any of the Kapalua Mauka Property, the Golf Academy
Property and the Commercial Property, as the context requires.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of the amount of such Lender’s Revolving Commitment to (b) the
sum of the aggregate amount of the Revolving Commitments of all Lenders;
provided, however, that if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the “Pro Rata Share” of
each Lender shall be the ratio, expressed as a percentage of (A) the sum of the
unpaid principal amount of all outstanding Revolving Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities of all Lenders as of such date.

 

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose value); or (c) to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Section 12.2.

 

“Ramius” means Ramius Advisors, LLC, a Delaware limited liability company.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be

 

14

--------------------------------------------------------------------------------


 

unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for any drawing honored by the Issuing Bank under a Letter of
Credit.

 

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as the Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Revolving Commitments, or, if the Revolving Commitments
have been terminated or reduced to zero, Lenders holding at least 66 2/3% of the
aggregate principal amount of the outstanding Revolving Loans, Swingline Loans
and Letter of Credit Liabilities; provided that (a) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (b) at all times when two or more Lenders are party to this Agreement, the
term “Requisite Lenders” shall in no event mean less than two Lenders.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and
(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.3., to participate in Letters of
Credit pursuant to Section 2.2.(i), and to participate in Swingline Loans
pursuant to Section 2.5.(e), in an amount up to, but not exceeding the amount
set forth for such Lender on Schedule I as such Lender’s “Revolving Commitment
Amount”, as the same may be reduced from time to time pursuant to Section 2.12.
or otherwise pursuant to the terms of this Agreement.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

 

“SEC” means the United States Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Document” means the Guaranty, any Mortgage, and any security
agreement, pledge agreement, financing statement, or other document, instrument
or agreement creating, evidencing or perfecting the Administrative Agent’s Liens
in any of the Collateral.  For the avoidance of doubt, “Security Document” shall
not include any Derivatives Support Document.

 

“Site Assessment” shall have the meaning given such term in Section 6.1(o).

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 

“Spa Agreement” means collectively, the Agreement of Purchase and Sale relating
to the spa improvements, dated as of June 19, 2006, by and between the Borrower
and Kapalua Bay, LLC, a Delaware limited liability company, the Agreement of
Purchase and Sale relating to the beach club, dated as of June 19, 2006, by and
between the same parties, and the Agreement of Purchase and Sale relating to the
Kapalua general store, dated as of June 19, 2006, by and between the same
parties, and any amendments to any of such agreements.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and an Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subdivision Map” shall have the meaning given such term in Section 7.13.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.

 

16

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  For the avoidance of doubt, the parties agree
that KBH shall not be deemed to be a Subsidiary.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Maturity Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Title Insurance Policy” means, collectively, six Policies of Title Insurance
issued by First American Title Insurance Company, all dated November 15, 2007,
covering the real property described in the Mortgage, having the following
Policy Numbers: FCW-000213201 through FCW-000213205, and FCW-000213212, as
amended.

 

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit H to be delivered to the Administrative Agent pursuant to Section 2.15,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

17

--------------------------------------------------------------------------------


 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Village Clubhouse” means an approximately 1.4 acre parcel which is a part of
the Golf Academy

 

“W2005 Kapalua” means W2005 Kapalua/Gengate Hotel Holdings, L.L.C., a Delaware
limited liability company.

 

“Water Delivery Agreement” shall mean that certain Agreement for Water Delivery,
dated June 21, 2006, but effective as of January 1, 2006, between MPC and
Leasehold Mortgagor, as amended by that certain Amendment for Water Delivery,
dated November 7, 2007, and as further amended by that certain Second Amendment
for Water Delivery, dated March 27, 2009.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 


SECTION 1.2.  GENERAL; REFERENCES TO PACIFIC TIME.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Pacific time.

 

18

--------------------------------------------------------------------------------


 


ARTICLE II. CREDIT FACILITY


 


SECTION 2.1.  REVOLVING LOANS.


 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14. below,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Revolving Commitment;
provided, however Revolving Loans shall not be made if restricted by the amount
limitations set forth in Section 2.14.  Each borrowing of Revolving Loans
hereunder shall be in an aggregate principal amount of $200,000 and integral
multiples of $100,000 in excess of that amount (except that, subject to
Section 2.14., any such borrowing of Revolving Loans may be in the aggregate
amount of the Revolving Commitments of all Lenders minus the sum of the
aggregate principal balance of all Revolving Loans and Swingline Loans
outstanding, the Letter of Credit Liabilities and the Interest Holdback, which
Revolving Loans, if less than $500,000, must be Base Rate Loans).  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans.  Not later than noon Pacific time at
least one (1) Business Day prior to a borrowing of Base Rate Loans and not later
than noon Pacific time at least three (3) Business Days prior to a borrowing of
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower.  Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Revolving Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
with the most recent LIBOR available to the Administrative Agent.  The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than noon Pacific time on the date of such proposed
Revolving Loans.  Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower at the
Principal Office on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.  No Lender shall
be responsible for the failure of any other Lender to make a Loan or to perform
any other obligation to be made or performed by such other Lender hereunder, and
the failure of any Lender to make a Loan or to perform any other obligation to
be made or performed by it hereunder shall not relieve the obligation of any
other Lender to make any Loan or to perform any other obligation to be made or
performed by such other Lender.

 

(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by

 

19

--------------------------------------------------------------------------------


 

such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 


SECTION 2.2.  LETTERS OF CREDIT.


 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date
thirty (30) days prior to the Maturity Date, one or more standby letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $5,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the Maturity Date, or (ii) any Letter
of Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the date that is thirty (30)
days prior to the Maturity Date.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000.

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least ten
(10) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank. 
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such application and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article 5.2., the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event

 

20

--------------------------------------------------------------------------------


 

prior to the date ten (10) Business Days following the date after which the
Issuing Bank has received all of the items required to be delivered to it under
this subsection.  Upon the written request of the Borrower, the Issuing Bank
shall deliver to the Borrower a copy of (i) any Letter of Credit proposed to be
issued hereunder prior to the issuance thereof and (ii) each issued Letter of
Credit within a reasonable time after the date of issuance thereof.  To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.  In connection
with any issuance of a Letter of Credit, the Borrower shall pay the fees payable
under the last sentence of Section 3.5.(b).

 

(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower of the
amount to be paid by the Issuing Bank as a result of such demand and the date on
which payment is to be made by the Issuing Bank to such beneficiary in respect
of such demand.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse the Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  Upon receipt by
the Issuing Bank of any payment in respect of any Reimbursement Obligation, the
Issuing Bank shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of the subsection (i) of this Section such
Lender’s Revolving Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit, the failure
of which the Issuing Bank shall promptly notify the Administrative Agent, then
the Administrative Agent shall give each Lender prompt notice thereof and of the
amount of the demand for payment, specifying such Lender’s Revolving Commitment
Percentage of the amount of the related demand for payment and the provisions of
subsection (j) of this Section shall apply.

 

(f)            Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by the Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in

 

21

--------------------------------------------------------------------------------


 

fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Bank’s or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, even if arising from the negligence of the Issuing
Bank (provided it is taken or omitted in the absence of gross negligence or
willful misconduct), shall not create against the Issuing Bank any liability to
the Borrower, the Administrative Agent or any Lender.  In this connection, the
obligation of the Borrower to reimburse the Issuing Bank for any drawing made
under any Letter of Credit shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement or any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under the Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of the Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.

 

(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Lenders shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(b).

 

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Lender thereby shall

 

22

--------------------------------------------------------------------------------


 

absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the Issuing Bank to pay and
discharge when due, such Lender’s Revolving Commitment Percentage of the Issuing
Bank’s liability under such Letter of Credit.  In addition, upon the making of
each payment by a Lender to the Administrative Agent for the account of the
Issuing Bank in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Issuing Bank, Administrative Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Issuing Bank by the Borrower in respect of
such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Bank pursuant to Section 3.5.(b)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the subsection (d) of this Section; provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Revolving Commitment Percentage of such drawing.  Each
Lender’s obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(e) or (f) or (iv) the
termination of the Revolving Commitments.  Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to each Lender and the
Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time.  Upon the request of any Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.  Other than as
set forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
the immediately preceding subsection (j).

 


SECTION 2.3.  SWINGLINE LOANS.


 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $5,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans hereunder

 

23

--------------------------------------------------------------------------------


 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than noon Pacific time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 2:00 p.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower and the Swingline Lender may
agree from time to time in writing.  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $200,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than noon Pacific time on the day prior to the date of such prepayment.  The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within three (3) Business Days of demand
therefor by the Swingline Lender and, in any event, within five (5) Business
Days after the date such Swingline Loan was made; provided, that the proceeds of
a Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan.  The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
Base Rate Loans made pursuant to this subsection.  The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Base Rate Loans
not later than noon Pacific time at least one (1) Business Day prior to the
proposed date of such borrowing.  Not later than noon Pacific time on the
proposed date of such borrowing, each Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Loan to be
made by such Lender.  The Administrative Agent shall pay the proceeds of such
Base Rate Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason whatsoever, including
without limitation, the occurrence of any of the Defaults or Events of Default
described in Sections 10.1.(e) or (f)), each Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such

 

24

--------------------------------------------------------------------------------


 

amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. 
A Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f), or the termination of any
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
it hereunder, to the Swingline Lender to fund Swingline Loans in the amount of
the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).

 


SECTION 2.4.  RATES AND PAYMENT OF INTEREST ON LOANS.


 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin;

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding the foregoing, (x) from and after November 13, 2009, in no event
shall the per annum rate of interest described in the immediately preceding
clauses (i) and (ii) be less than five and one —half percent (5.50%) and
(y) while an Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).

 

25

--------------------------------------------------------------------------------


 

Interest payable at the Post-Default Rate shall be payable from time to time on
demand.  All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

 


SECTION 2.5.  NUMBER OF INTEREST PERIODS.


 

There may be no more than ten (10) different Interest Periods for LIBOR Loans
outstanding at the same time.

 


SECTION 2.6.  REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.

 


SECTION 2.7.  PREPAYMENTS.


 

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $200,000 and integral multiples of $100,000 in
excess thereof.

 

(b)           Mandatory.  If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities and the Interest Holdback, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans
and/or Letter of Credit Liabilities), the amount of such excess. All payments
under this subsection (b) shall be applied in accordance with the last sentence
of Section 3.2.

 


SECTION 2.8.  LATE CHARGES.


 

If any payment required under this Agreement is not paid within ten (10) days
after it becomes due and payable, the Borrower shall pay a late charge for late
payment to compensate the Lenders for the loss of use of funds and for the
expenses of handling the delinquent payment, in an amount equal to four percent
(4%) of such delinquent payment.  Such late charge shall be paid in any event
not later than the due date of the next subsequent installment of principal
and/or interest.  In the event the maturity of the Obligations hereunder occurs
or is accelerated pursuant to Section 10.2., this Section shall apply only to
payments overdue prior to the time of such acceleration.  This Section shall not
be deemed to be a waiver of the Lenders’ right to accelerate payment of any of
the Obligations as permitted under the terms of this Agreement.

 


SECTION 2.9.  CONTINUATION.


 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $200,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the

 

26

--------------------------------------------------------------------------------


 

Borrower giving to the Administrative Agent a Notice of Continuation not later
than 9:00 a.m. Pacific time on the third Business Day prior to the date of any
such Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed Continuation.
 If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Loan with an Interest Period of one month.

 


SECTION 2.10.  CONVERSION.


 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type.  Each Conversion of Base Rate Loans into LIBOR Loans shall be in
an aggregate minimum amount of $200,000 and integral multiples of $100,000 in
excess of that amount, and upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted in accordance with Section 2.4.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan.  Each such Notice of Conversion shall
be given not later than 9:00 a.m. one (1) Business Day prior to the date of any
proposed Conversion into Base Rate Loans and three (3) Business Days prior to
the date of any proposed Conversion into LIBOR Loans.  Promptly after receipt of
a Notice of Conversion, the Administrative Agent shall notify each Lender of the
proposed Conversion.  Subject to the restrictions specified above, each Notice
of Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 


SECTION 2.11.  NOTES.


 

(a)           Notes.  The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a Revolving Note, payable to the order
of such Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.  The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

 

(b)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

27

--------------------------------------------------------------------------------


 


SECTION 2.12.  VOLUNTARY REDUCTIONS OF THE REVOLVING COMMITMENT.


 

The Borrower may terminate or reduce the amount of the Revolving Commitments
(for which purpose use of the Revolving Commitments shall be deemed to include
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than five
(5) Business Days prior notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Revolving Commitments shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”); provided, however, the Borrower may not
reduce the aggregate amount of the Revolving Commitments below $5,000,000 unless
the Borrower is terminating the Revolving Commitments in full.  Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Revolving Commitment reduction.  The
Revolving Commitments, once reduced pursuant to this Section, may not be
increased.  The Borrower shall pay all interest and fees, on the Loans accrued
to the date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4. of this Agreement.

 


SECTION 2.13.  EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST MATURITY
DATE.


 

If on the date the Revolving Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date, pay
to the Administrative Agent, for its benefit and the benefit of the Lenders and
the Issuing Bank, an amount of money equal to the Stated Amount of such
Letter(s) of Credit for deposit into the Letter of Credit Collateral Account. 
If a drawing pursuant to any such Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower authorizes the
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.  If no drawing occurs on or prior to the expiration
date of such Letter of Credit, the Administrative Agent shall pay to the
Borrower (or to whomever else may be legally entitled thereto) the monies
deposited in the Letter of Credit Collateral Account with respect to such
outstanding Letter of Credit on or before the date thirty (30) days after the
expiration date of such Letter of Credit.

 


SECTION 2.14.  AMOUNT LIMITATIONS.


 

Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall make any Loan, and the Issuing Bank shall not issue any
Letter of Credit, if immediately after the making of such Loan or issuance of
such Letter of Credit the aggregate principal amount of all outstanding Loans,
together with the aggregate amount of all Letter of Credit Liabilities and the
Interest Holdback, would exceed the aggregate amount of all Revolving Loan
Commitments at such time.


 


SECTION 2.15.  FUNDS TRANSFER DISBURSEMENTS.


 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or, (ii) made in the
Borrower’s name and accepted by the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by the Borrower.  The Borrower
further agrees and acknowledges that the Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
the Borrower to effect a wire of funds transfer even if the information provided
by the Borrower identifies a different bank or account holder than named by the
Borrower.  The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower.  If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, the Borrower agrees that
no matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower.  The Borrower agrees to notify the Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  Neither the Administrative Agent, the
Issuing Bank nor any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation.  Neither the
Administrative Agent, the Issuing Bank nor any Lender makes any representations
or warranties other than those expressly made in this Agreement.

 

Section 2.16.  Amended and Restated Obligations.

 

As of the Effective Date, all “Advances” outstanding under and as defined in the
Existing Credit Agreement shall be deemed to be Revolving Loans under this
Agreement and all other “Obligations” outstanding under the Existing Credit
Agreement (and as the term “Obligations” is defined in the Existing Credit
Agreement) shall automatically be deemed to be Obligations outstanding
hereunder.  To the extent that changes in the Commitments among the Lenders
requires a reallocation of outstanding Revolving Loans, the Lenders agree that,
on the Effective Date, Revolving Loans shall be purchased and sold, as all
though assignments were made in accordance with Paragraph 12.6 without regard to
minimum amounts, fees payable upon assignment or execution of an Assignment and
Assumption.  As of the Effective Date, the Existing Letters of Credit shall be
deemed “Letters of Credit” for all purposes of this Agreement and the other Loan
Documents.  Effective upon the Effective Date, the Issuing Bank shall be deemed,
without further action by any party hereto, to have unconditionally and

 

29

--------------------------------------------------------------------------------


 

irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Issuing Bank, a participation in such Letter of Credit in
proportion to its Pro Rata Share, as if such Letter of Credit were issued
hereunder on the Effective Date.   All issuance fees paid to the “Lenders” under
(and as defined in) the Existing Credit Agreement with respect to the Existing
Letters of Credit shall be prorated as of the Effective Date and the Lenders
hereunder allocated their respective Pro Rata Shares thereof by those of the
Lenders which were “Lenders” under the Existing Credit Agreement.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1.  PAYMENTS.


 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than noon Pacific time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
(1) Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 


SECTION 3.2.  PRO RATA TREATMENT.


 

Except to the extent otherwise provided herein:  (a) each borrowing from Lenders
under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the Lenders, each
payment of the fees under

 

30

--------------------------------------------------------------------------------


 

Sections 3.5.(a) and the first sentence of 3.5.(b) shall be made for the account
of the Lenders, and each termination or reduction of the amount of the Revolving
Commitments under Section 2.12. shall be applied to the respective Revolving
Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Revolving Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Revolving Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Lenders pro rata in
accordance with their respective Revolving Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account  of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous; (e)  the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be in accordance with
their respective Revolving Commitment Percentage; and (f) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.2., shall be in accordance with their respective Revolving Commitment
Percentage.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.3.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).  Any payment or prepayment of principal or interest made (i) during
the existence of a Default or Event of Default or (ii) pursuant to
Section 2.7.(b) or Section 7.16, shall be made for the account of the Swingline
Lender and the Lenders holding Revolving Commitments (or, if the Revolving
Commitments have been terminated, holding Revolving Loans and Letter of Credit
Liabilities) in accordance with the order set forth in Section 10.5.

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations)  not in accordance with the terms of  this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., such Lender shall promptly purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 10.5.,
as applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with the respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation.  Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

31

--------------------------------------------------------------------------------


 


SECTION 3.4.  SEVERAL OBLIGATIONS.


 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 


SECTION 3.5.  FEES.


 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, as a condition to the
issuance of each Letter of Credit, a letter of credit fee equal to three percent
(3.00%) per annum times the Stated Amount of such Letter of Credit for the
period from and including the date of issuance of such Letter of Credit to and
including the stated termination date such Letter of Credit (with such letter of
credit fee to be also paid in advance prior to the extension or renewal (whether
by automatic renewal or otherwise) of such Letter of Credit for the additional
term of such Letter of Credit);  provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000.  In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, as a condition to the issuance of each Letter of
Credit, a fronting fee in respect of each Letter of Credit at the rate equal to
one-eighth of one percent (0.125%) per annum on the daily average Stated Amount
of such Letter of Credit.  The fees provided for in the immediately preceding
three sentences shall be nonrefundable and payable in advance.  The Borrower
shall pay directly to the Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto including, without limitation, a documentation fee of $500.

 

(c)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time.

 


SECTION 3.6.  COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 


SECTION 3.7.  USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that

 

32

--------------------------------------------------------------------------------


 

the Borrower not pay and the Lenders not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law.  The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.4.(a)(i) and (ii) and, with respect to Swingline Loans,
in Section 2.3.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
letter of credit fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


 


SECTION 3.8.  STATEMENTS OF ACCOUNT.


 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 


SECTION 3.9.  DEFAULTING LENDERS.


 

(a)           Generally.  If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from the Administrative Agent, then, in addition to the rights and remedies that
may be available to the Administrative Agent, the Issuing Bank, or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Administrative Agent or
to be taken into account in the calculation of Requisite Lenders, shall be
suspended during the pendency of such failure or refusal.  If for any reason a
Lender fails to make timely payment to the Administrative Agent of any amount
required to be paid to the Administrative Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Administrative Agent, the Issuing Bank or the Borrower may have under the
immediately preceding provisions or otherwise, the Administrative Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Administrative Agent in respect of a Defaulting Lender’s Loans shall not be paid
to such Defaulting Lender and shall be held uninvested by the Administrative
Agent and either applied against the purchase price of such Loans under the
following subsection (b) or paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

33

--------------------------------------------------------------------------------


 

(b)           Purchase or Cancellation of Defaulting Lender’s Revolving
Commitment.  Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire by assignment all of a
Defaulting Lender’s Commitments.  Any Lender desiring to exercise such right
shall give written notice thereof to the Administrative Agent and the Borrower
no sooner than two (2) Business Days and not later than five (5) Business Days
after such Defaulting Lender became a Defaulting Lender.  If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitments in proportion to the Commitments
of the other Lenders exercising such right.  If after such fifth Business Day,
the Lenders have not elected to acquire all of the Commitments of such
Defaulting Lender, then the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, either
(i) demand that such Defaulting Lender assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of
Section 12.6.(c) for the purchase price provided for below or (ii) terminate the
Commitments of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any right or obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee.  Upon any
such assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.6.(c), shall pay to the Administrative Agent an assignment fee in the
amount of $10,000.  The purchase price for the Commitments of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender.  Prior to payment
of such purchase price to a Defaulting Lender, the Administrative Agent shall
apply against such purchase price any amounts retained by the Administrative
Agent pursuant to the last sentence of the immediately preceding subsection
(a).  The Defaulting Lender shall be entitled to receive any amount owned to it
by the Borrower under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Administrative Agent from or on behalf of the Borrower.  There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

 


SECTION 3.10.  TAXES; FOREIGN LENDERS.


 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits and (iv) any taxes arising after the Agreement Date solely as a result
of or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

34

--------------------------------------------------------------------------------


 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender or Participant establishing that payments to it
hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax under the Code.  Each such Lender or Participant shall (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Administrative Agent.  The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender or Participant
that is organized under the laws of a jurisdiction outside of the United States
of America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Code. If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

35

--------------------------------------------------------------------------------


 


ARTICLE IV. YIELD PROTECTION, ETC.


 


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)           Capital Adequacy.  If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30)
calendar days after written demand by such Lender or such Participant, pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans or its Commitments (other than taxes
imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Loans by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the

 

36

--------------------------------------------------------------------------------


 

amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in  this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder.  The Administrative Agent, the Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section.  Determinations by the Administrative Agent,
the Issuing Bank, such Lender, or such Participant, as the case may be, of the
effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.

 


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;

 

37

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
prepay such Loan.

 


SECTION 4.3.  ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).

 


SECTION 4.4.  COMPENSATION.


 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation. in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof.  Any such statement shall be conclusive absent manifest error.

 


SECTION 4.5.  TREATMENT OF AFFECTED LOANS.


 

(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(c), Section 4.2., or Section 4.3. then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on

 

38

--------------------------------------------------------------------------------


 

the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1.(c), Section 4.2., or
Section 4.3. on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1.,
Section 4.2., or Section 4.3. that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 


SECTION 4.6.  CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its reasonable discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 


SECTION 4.7.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 


ARTICLE V. CONDITIONS PRECEDENT


 


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

39

--------------------------------------------------------------------------------


 

(a)                                  The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower payable to the Lenders
and complying with the terms of Section 2.11.(a) and the Swingline Note executed
by the Borrower;

 

(iii)          an opinion of Stradling Yocca Carlson & Rauth, corporate counsel
to the Borrower and the other Loan Parties, and Kiefer & Garneau, LLC, Hawaii
counsel to the Borrower and the other Loan Parties, addressed to the
Administrative Agent and the Lenders;

 

(iv)          the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such
Person;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Person and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Person is required to be so qualified and where failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;

 

(viii)        a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(ix)           copies of all Material Contracts and Specified Derivatives
Contracts in existence on the Agreement Date;

 

(x)            the Fee Letter;

 

(xi)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

40

--------------------------------------------------------------------------------


 

(xii)         insurance certificates, or other evidence, providing that the
insurance coverage required under section 7.5. (including, without limitation,
both property and liability insurance) is in full force and effect and stating
that the coverage shall not be cancelable or materially changed without ten
(10) days prior written notice to the Administrative Agent of any cancellation
for nonpayment or premiums, and not less than thirty (30) days prior written
notice to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Bank, and the Specified Derivatives Providers is named as a lender’s
loss payee and additional insured, as appropriate, on all insurance policies
that the Borrower, any Loan Party or any other Subsidiary actually maintains
with respect to the Property and improvements on the Property;

 

(xiii)        with respect to the Property

 

(a) an environmental questionnaire and environmental site assessment with
respect to the presence, if any, of Hazardous Materials on the Property;

 

(b) copies of all agreements which are material to the occupancy and operation
of the Property;

 

(c) copies of all building permits and other permits required in connection with
the development of the Property including, without limitation, any documentation
relating to the entitlement of Kapalua Mauka;

 

(d) copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report, notice of determination or notice of
exemption prepared, adopted, certified or filed by or with any Governmental
Authority in connection with the Property;

 

(e)  an Appraisal of the Property;

 

(f) endorsements to the Title Insurance Policy as Administrative Agent may
request insuring the priority of the Lien of the Mortgage and such other matters
as Administrative Agent may require;

 

(g) a duly executed Memorandum of Amended and Restated Credit Agreement Amending
Mortgage amending the Mortgage; and

 

(xiv)        such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request including without limitation, subordination agreements,
estoppels, and other agreements with third parties relating to use, occupancy,
operation, maintenance, enjoyment or ownership of the Property.

 

(b)                                 In the good faith judgment of the
Administrative Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

41

--------------------------------------------------------------------------------


 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound.

 


SECTION 5.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.


 

The obligations of (i) Lenders to make any Loans, and (ii) the Issuing Bank to
issue Letters of Credit, are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder and (c) in the case of the borrowing of
Revolving Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued that all conditions to the making of
such Loan or issuing of such Letter of Credit contained in this Article V. have
been satisfied.

 


SECTION 5.3.  CONDITIONS AS COVENANTS.


 

If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 5.1. and 5.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2.

 

42

--------------------------------------------------------------------------------


 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


 


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)                                 Ownership Structure.  Part I of
Schedule 6.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Person, (ii) each Person holding any Equity
Interest in such Person, (iii) the nature of the Equity Interests held by each
such Person and (iv) the percentage of ownership of such Person represented by
such Equity Interests.  As of the Agreement Date, except as disclosed in such
Schedule (A), each of the Borrower and its Subsidiaries owns, free and clear of
all Liens, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

 

(c)                                  Authorization of Agreement, Notes, Loan
Documents and Borrowings.  The Borrower has the right and power, and has taken
all necessary action to authorize it, to borrow and obtain other extensions of
credit hereunder.  The Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents and the Fee Letter to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letter to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.

 

(d)                                 Compliance of Agreement, Etc. with Laws. 
The execution, delivery and performance of this Agreement, the other Loan
Documents to which any Loan Party is a party and the Fee Letter in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval

 

43

--------------------------------------------------------------------------------


 

or violate any Applicable Law (including all Hazardous Materials Laws) relating
to any Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to the Property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders and the Issuing Bank.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party and each other Subsidiary is in compliance with each
Governmental Approval and all other Applicable Laws relating to it (and shall
require such compliance from its lessees or licensees) except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.  Without limiting the
foregoing, the Property is a legal parcel lawfully created in full compliance
with all subdivision laws and ordinances, and is properly zoned for the stated
use of the Property as disclosed to Lenders at the time of execution hereof. 
Borrower shall not initiate or acquiesce to a zoning change of the Property
without prior notice to, and prior written consent from Requisite Lenders. 
Furthermore, Borrower shall not allow changes in the stated use of the Property
from that disclosed to Lenders at the time of execution hereof without prior
notice to, and prior written consent from, Requisite Lenders.

 

(f)                                    Title to the Property; Liens.  Schedule
6.1.(f) is, as of the Agreement Date, a complete and correct listing of all real
estate assets of the Loan Parties and the other Subsidiaries.  None of the
Collateral is subject to any Lien other than Permitted Liens.

 

(g)                                 Existing Indebtedness; Total Liabilities. 
Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees) of each of the Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Loan Parties and the other Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Except with respect to the Spa Agreement, each of the Loan Parties
and the other Subsidiaries that are parties to any Material Contract has
performed and is in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute such a default or event
of default, exists with respect to any such Material Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting, any Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(ii) in any manner draws into question the validity or enforceability of any
Loan Documents or the Fee Letter.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.

 

44

--------------------------------------------------------------------------------


 

(j)                                     Taxes.  All federal, state and other tax
returns of, each Loan Party and each other Subsidiary required by Applicable Law
to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party and
each other Subsidiary and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.6.  As of the
Agreement Date, none of the United States income tax returns of, any Loan Party
or any other Subsidiary is under audit.  All charges, accruals and reserves on
the books of the Borrower and each of its Subsidiaries in respect of any taxes
or other governmental charges are in accordance with GAAP.

 

(k)                                  Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal years ended
December 31, 2007 and December 31, 2008, and the related consolidated statements
of operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Deloitte & Touche LLP, and (ii) the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ended June 30, 2009, and the related
consolidated statements of operations, shareholders’ equity and cash flow of the
Borrower and its consolidated Subsidiaries for the first fiscal quarter period
ended on such date.  Such balance sheets and statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said financial statements.

 

(l)                                     No Material Adverse Change.  Since
June 30, 2009, there has been no event, change, circumstance or occurrence that
could reasonably be expected to have a Material Adverse Effect.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is Solvent except
for MPC.

 

(m)                               ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the contribution requirements of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

(n)                                 Absence of Default.  None of the Loan
Parties or the other Subsidiaries is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, have a Material Adverse Effect.

 

45

--------------------------------------------------------------------------------


 

(o)           Hazardous Materials.  Without in any way limiting the other
representations and warranties set forth in this Agreement, and after reasonable
investigation and inquiry, Borrower hereby specially represents and warrants to
the best of Borrower’s knowledge as of the date of this Agreement as follows:

 

(i)            Except as set forth in those certain reports listed on Schedule
6.1(o) attached hereto (the “Site Assessment”), the Property is not and has not
been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any oil,
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, hazardous wastes, toxic or contaminated substances or similar
materials, including, without limitation, any substances which are “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“wastes,” “regulated substances,” “industrial solid wastes,” or “pollutants”
under the Hazardous Materials Laws, as described below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the “Hazardous
Materials”).  “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation and
maintenance of the Property which are used and stored in accordance with all
applicable environmental laws, ordinances and regulations.

 

(ii)           The Property is in compliance with all laws, ordinances and
regulations relating to Hazardous Materials (“Hazardous Materials Laws”),
including, without limitation:  the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; the Hawaii Occupational Safety and
Health Law, Haw. Rev. Stat. Chapter 392, as amended; Haw. Rev. Stat. Chapters
128D (Environmental Response), 149A (Pesticides), 195D (Conservation), 340A
(Solid Waste), 340E (Safe Drinking Water), 342B (Air Pollution Control), 342D
(Water Pollution), 342F (Noise Pollution), 342H (Solid Waste Pollution), 342J
(Hazardous Waste), 342L (Underground Storage Tanks), and 342P (Asbestos), all as
amended; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

 

(iii)          There are no claims or actions (“Hazardous Materials Claims”)
pending or threatened against Borrower, the Property by any governmental entity
or agency or by any other person or entity relating to Hazardous Materials or
pursuant to the Hazardous Materials Laws.

 

(p)           Investment Company.  No Loan Party, nor any other Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

46

--------------------------------------------------------------------------------


 

(q)                                 Margin Stock.  No Loan Party nor any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

(r)                                    Affiliate Transactions.  Except as
permitted by Section 9.9. or as otherwise set forth on Schedule 6.1.(r), no Loan
Party nor any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.

 

(s)                                  Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.  All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances.  No material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.

 

(t)                                    Business.  As of the Agreement Date, the
Loan Parties and the other Subsidiaries are engaged in the business of
agriculture, real estate development and property management.

 

(u)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to any Loan Party or
any other Subsidiaries ancillary to the transactions contemplated hereby.

 

(v)                                 Accuracy and Completeness of Information. 
All written information, reports and other papers and data furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, any
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods.  No fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders prior
to the Effective Date.  No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of any Loan Party or any other Subsidiary or omits or
will omit to state a material fact necessary in order to make the statements
contained therein not misleading.

 

(w)                               Not Plan Assets; No Prohibited Transactions. 
For purposes of ERISA and the Internal Revenue Code, none of the assets of any
Loan Party or any other Subsidiary constitutes “plan assets”, within the meaning
of ERISA and the regulations promulgated thereunder, of any Plan.  The
execution, delivery and performance of the Loan Documents and the Fee Letter by
the Loan Parties, and the borrowing, other credit extensions and repayment of
amounts thereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

47

--------------------------------------------------------------------------------


 

(x)            OFAC.  None of the Borrower, any of the other Loan Parties, any
of the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person

 

(y)           Security Interests.  Each of the Security Documents creates, as
security for the Obligations and the Specified Derivatives Obligations, a valid
and enforceable Lien on all of the Collateral, superior to and prior to the
rights of all third persons and subject to no other Liens (except for Permitted
Liens), in favor of the Administrative Agent for its benefit and the benefit of
the Lenders, the Issuing Bank and each Specified Derivatives Provider.

 


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted
hereunder.  All representations and warranties made or, pursuant to the first
sentence of this Section, deemed made) under this Agreement and the other Loan
Documents, shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 


ARTICLE VII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

 


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

48

--------------------------------------------------------------------------------


 


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW.


 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 


SECTION 7.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 


SECTION 7.4.  CONDUCT OF BUSINESS.


 

The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

 


SECTION 7.5.  INSURANCE.


 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with insurance companies having Bests Ratings
of at least A-VII against such risks and in such amounts as is customarily
maintained by similar businesses or as may be required by Applicable Law. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby and/or insurance certificates, in form reasonably
acceptable to the Administrative Agent, providing that the insurance coverage
required under this Section 7.5. (including without limitation, both property
and liability insurance) is in full force and effect and stating that coverage
shall not be cancelable or materially changed without ten (10) days prior
written notice to the Administrative Agent of any cancelation for nonpayment or
premiums, and not less than thirty (30) days prior written notice to the
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage), together with appropriate evidence that the
Administrative Agent, for the benefit of the Lenders, the Issuing Bank and the
Specified Derivatives Providers, is named as lender’s loss payee and additional
insured, as appropriate, on all insurance policies that the Borrower, any Loan
Party or any other Subsidiary actually maintains with respect to the Property
and Improvements on the Property.  Such insurance shall, in any event, include
terrorism coverage and all of the following:

 

(a)           Insurance against loss to the Property on an “all risk” policy
form, covering insurance risks no less broad than those covered under a Special
Multi Peril (SMP) policy form, which contains a Commercial ISO “Causes of
Loss-Special Form,” in the then current form, and such other risks as
Administrative Agent may reasonably require, in amounts equal to the full
replacement cost of the Property including fixtures and equipment, Borrower’s
interest in leasehold improvements, and the cost of debris removal, with, if
required by the Administrative Agent, an agreed amount endorsement, and with
deductibles of not more than $25,000.00, except that any deductibles for any
insurance covering damage by windstorm may be in amounts up to 5% of the value
of the property insured;

 

49

--------------------------------------------------------------------------------


 

(b)           Business income insurance in amounts sufficient to pay during any
period in which a Property may be damaged or destroyed, for a period of twelve
(12) months; (i) at least 100% of all rents and (ii) all amounts (including, but
not limited to, all taxes, assessments, utility charges and insurance premiums)
required to be paid by tenants of the Property;

 

(c)           During the making of any alterations or improvements to a
Property, carry or cause to be carried builder’s completed value risk insurance
against “all risks of physical loss” for the full replacement cost of the
Property;

 

(d)           Insurance against loss or damage by flood or mud slide in
compliance with the Flood Disaster Protection Act of 1973, as amended from time
to time, if the Property is now, or at any time while the Obligations or any
portion thereof remains unpaid shall be, situated in any area which an
appropriate Governmental Authority designates as a special flood hazard area, in
amounts equal to the full replacement value of all above grade structures on the
Property, or as such lesser amounts as may be available under federal flood
insurance programs;

 

(e)           Commercial general public liability insurance, with the location
of the Property designated thereon, against death, bodily injury and property
damage arising on, about or in connection with the Property, with Borrower or
the Applicable Subsidiary listed as the named insured, with such limits as
Borrower or the Applicable Subsidiary may reasonably require (but in no event
less than $5,000,000.00; and

 

(f)            Such other insurance, including, without limitation, earthquake
and environmental coverages, relating to the Property and the uses and operation
thereof as Administrative Agent may, from time to time, reasonably require.

 


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

 


SECTION 7.7.  BOOKS AND RECORDS; INSPECTIONS.


 

The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice.  The

 

50

--------------------------------------------------------------------------------


 

Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists.

 


SECTION 7.8.  USE OF PROCEEDS.


 

The Borrower will only use the proceeds of Loans only (a) for the payment of
short-term capital requirements related to real estate activities such as
pre-development and development costs, capital improvements and working capital
and (b) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans.  The Borrower shall not,
and shall not permit any other Loan Party or any other Subsidiary to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 


SECTION 7.9.  ENVIRONMENTAL MATTERS.


 

(a)           Borrower shall not cause or permit the Property to be used as a
site for the use, generation, manufacture, storage, treatment, release,
discharge, disposal, transportation or presence of any Hazardous Materials.

 

(b)           Borrower shall comply and cause the Property to comply in all
material respects with all Hazardous Materials Laws.

 

(c)           Borrower shall immediately notify Administrative Agent in writing
of:  (i) the discovery of any Hazardous Materials on, under or about the
Property; (ii) any knowledge by Borrower that the Property does not comply with
any Hazardous Materials Laws; and (iii) any Hazardous Materials Claims.

 

(d)           In response to the presence of any Hazardous Materials on, under
or about the Property, Borrower shall immediately take, at Borrower’s sole
expense, all remedial action required by any Hazardous Materials Laws or any
judgment, consent decree, settlement or compromise in respect to any Hazardous
Materials Claims, not later than fifteen (15) days after written notice from
Administrative Agent that it is in default of any such obligation.

 

(e)           Upon reasonable prior notice to Borrower and subject to the rights
of tenants, Administrative Agent, its employees and agents, may from time to
time (whether before or after the commencement of a nonjudicial or judicial
foreclosure proceeding) enter and inspect the Property for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property.

 

(f)            BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER, AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH
ADMINISTRATIVE AGENT AND/OR ANY LENDER MAY INCUR AS A DIRECT OR INDIRECT
CONSEQUENCE OF THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED
DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR
ABOUT

 

51

--------------------------------------------------------------------------------


 

THE PROPERTY OR IMPROVEMENTS.  BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE
AGENT AND/OR ANY LENDER, UPON DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY,
TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE
RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN.  BORROWER’S
DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT
AND EACH LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTES AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE MORTGAGE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, BORROWER SHALL NOT BE LIABLE FOR ANY HAZARDOUS
MATERIALS PLACED IN, UNDER, OVER, FROM OR AFFECTING THE PROPERTY AFTER THE LATER
OF SUCH TIME AS BORROWER IS NO LONGER EITHER THE OWNER OF THE PROPERTY OR IN
POSSESSION OF THE PROPERTY; PROVIDED, HOWEVER, THAT (I) THE MIGRATION OF ANY
HAZARDOUS MATERIALS PLACED IN, UNDER, OVER, FROM OR AFFECTING THE PROPERTY,
WHICH MATERIALS WERE PRESENT PRIOR TO THE LATER OF SUCH TIME WHEN BORROWER IS NO
LONGER EITHER THE OWNER OF THE PROPERTY OR IN POSSESSION OF THE PROPERTY SHALL
REMAIN THE LIABILITY OF BORROWER; AND (II) BORROWER SHALL HAVE THE BURDEN OF
PROVING THAT SUCH ENVIRONMENTAL CONDITION OCCURRED SUBSEQUENT TO BORROWER’S
OWNERSHIP OR POSSESSION OF THE PROPERTY, AS THE CASE MAY BE.  IT IS EXPRESSLY
UNDERSTOOD THAT BORROWER’S DUTY TO INDEMNIFY ADMINISTRATIVE AGENT AND LENDERS
HEREUNDER SHALL SURVIVE:  (I) ANY JUDICIAL OR NON-JUDICIAL FORECLOSURE UNDER THE
MORTGAGE, OR TRANSFER OF THE PROPERTY IN LIEU THEREOF; (II) THE RELEASE AND
RECONVEYANCE OR CANCELLATION OF THE MORTGAGE; AND (III) THE SATISFACTION OF ALL
OF BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 


SECTION 7.10.  FURTHER ASSURANCES.


 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 


SECTION 7.11.  MATERIAL CONTRACTS.


 

Except with respect to the Spa Agreement, the Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, duly and punctually perform
and comply with any and all material representations, warranties, covenants and
agreements expressed as binding upon any such Person under any Material
Contract.  The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts.

 


SECTION 7.12.  EXCHANGE LISTING.


 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System, provided, however, that Borrower shall not be in default
of this covenant until it shall not have had such trading privileges for thirty
consecutive days and, during such thirty day period, Requisite Lenders in their
sole discretion shall not have waived compliance with this covenant.

 

52

--------------------------------------------------------------------------------


 


SECTION 7.13.  SUBDIVISION MAPS.

 

Prior to recording any final map, plat, parcel map, lot line adjustment or other
subdivision map of any kind covering any portion of the Property (collectively,
“Subdivision Map”), Borrower shall submit such Subdivision Map to Administrative
Agent for Administrative Agent’s review and approval, which approval shall not
be unreasonably withheld.  Within ten (10) Business Days after Administrative
Agent’s receipt of such Subdivision Map, Administrative Agent shall provide
Borrower written notice if Administrative Agent disapproves of said Subdivision
Map.  Within five (5) Business Days after Administrative Agent’s request,
Borrower shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of the Property resulting from
the recordation of any Subdivision Map.  In connection with and promptly after
the recordation of any amendment or other modification to the Mortgage recorded
in connection with such amendments, Borrower shall deliver to Administrative
Agent, for the benefit of Lenders, at Borrower’s sole expense, a title
endorsement to the title policy insuring the Mortgage in form and substance
reasonably satisfactory to Administrative Agent insuring the continued first
priority lien of the Mortgage.  Subject to the execution and delivery by
Borrower of any documents required under this Section, Administrative Agent, on
behalf of Lenders, shall, if required by applicable law, sign any Subdivision
Map approved by Administrative Agent pursuant to this Section.

 


SECTION 7.14.  LIENS.


 

If a claim of Lien, other than a Permitted Lien, is recorded which affects the
Property, Borrower shall, within twenty (20) calendar days of such recording or
service or within five (5) calendar days of Administrative Agent’s demand,
whichever occurs first:  (a) pay and discharge the claim of Lien; (b) effect the
release thereof by recording or delivering to Administrative Agent a surety bond
in sufficient form and amount; or (c) provide Administrative Agent with other
assurances which Administrative Agent deems, in its reasonable discretion, to be
satisfactory for the payment of such claim of Lien and for the full and
continuous protection of Administrative Agent and Lenders from the effect of
such Lien.

 

Section 7.15.  Water Delivery Agreement.

 

Borrower shall, and shall cause, Leasehold Mortgagor, MPC, and each of
Borrower’s Affiliates, as necessary, to fully comply with the terms and
provisions of, and to fully perform any and all obligations under and as
required by, the Water Delivery Agreement and the Collateral Assignment of Water
Delivery Agreement.   Without limitation of any other provision of the Loan
Documents, this agreement shall survive any judicial or non-judicial foreclosure
under the Mortgage, or transfer of the Property in lieu thereof or the release
and reconveyance or cancellation of the Mortgage.

 

Section 7.16.  Kahului Prepayment.

 

Not later than ten (10) days after the sale or other disposition of all or any
portion of the Kahului Property, Borrower shall prepay principal of the
Obligations in an amount equal to the Kahului Prepayment.  The Kahului
Prepayment (i) shall be applied in accordance with Sections 3.2. and 10.5,
(ii) shall permanently reduce the Commitment of each Lender in an amount equal
to such Lender’s Pro Rata Share of the Kahului Prepayment and (iii) may not be
reborrowed .  In the event that the Kahului Property is subdivided, the Kahului
Prepayment shall be made upon each sale or other disposition of all or any
portion of the Kahului Property.  Borrower shall not amend or modify the terms
of the Kahului Mortgage, the Kahului Note or the Transaction Documents (as
defined in the Kahului SPA) in such a manner as to alter the provisions relating
to the Kahului Property or the terms of its release (including the Kahului
Release Price) without the prior written consent of the Administrative Agent.

 

53

--------------------------------------------------------------------------------


 


ARTICLE VIII.  INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within sixty (60) days after the close of
each of the first, second and third fiscal quarters of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer of
the Borrower, in his or her opinion, to present fairly, in accordance with GAAP,
the consolidated financial position of the Borrower and its Subsidiaries as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

 


SECTION 8.2.  YEAR-END STATEMENTS.


 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be certified by (a) the chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Borrower and its Subsidiaries as at the date thereof
and the result of operations for such period and (b) Deloitte & Touche LLP or
any other independent certified public accountants of recognized national
standing acceptable to the Requisite Lenders, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders and
who shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.

 


SECTION 8.3.  COMPLIANCE CERTIFICATE.


 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer of the Borrower (a) setting forth as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 9.1.; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Borrower with
respect to such event, condition or failure.

 

54

--------------------------------------------------------------------------------


 


SECTION 8.4.  OTHER INFORMATION.

 

(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which any Loan Party or
any other Subsidiary shall file with the SEC (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           Within twenty-five (25) days after the end of each fiscal quarter
of the Borrower, an operating summary with respect to the Commercial Property,
including without limitation, a quarterly and year-to-date statement of net
operating income and a leasing/occupancy status report together with a current
rent roll for the Commercial Property.

 

(e)           No later than sixty (60) days before the end of each fiscal year
of the Borrower ending prior to the Maturity Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail. The foregoing
shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Borrower, and when
appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 9.1. and at the end of each fiscal quarter of
the next succeeding fiscal year.

 

(f)            No later than thirty (30) days before the end of each fiscal year
of the Borrower ending prior to the Maturity Date, a property budget for the
Property for the coming fiscal year of the Borrower, together with applicable
investment memorandums.

 

(g)           Within ten (10) Business Days of the Administrative Agent’s
request therefor, a report in form and content satisfactory to the
Administrative Agent detailing the Borrower’s, together with its Subsidiaries’,
projected sources and uses of cash for the period of four consecutive fiscal
quarters immediately following the date of the Administrative Agent’s request. 
Such sources shall include but not be limited to excess operating cash flow,
availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds.  Such uses shall include but not be limited to cash obligations for
binding acquisitions, unfunded development costs, capital expenditures, debt
service, overhead, dividends, maturing Property loans, hedge settlements and
other anticipated uses of cash.

 

(h)           If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under

 

55

--------------------------------------------------------------------------------


 

Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the controller of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(i)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which, if
determined or resolved adversely to such Person, could reasonably be expected to
have a Material Adverse Effect, and prompt notice of the receipt of notice that
any United States income tax returns of any Loan Party or any other Subsidiary
are being audited;

 

(j)            A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of the Borrower,
any other Loan Party or any other Subsidiary within five (5) Business Days after
the effectiveness thereof;

 

(k)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had or could have
Material Adverse Effect;

 

(l)            Prompt notice of the occurrence of any Default or Event of
Default or any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by any Loan Party or any other Subsidiary under any Material Contract to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(m)          Promptly upon entering into any Material Contract or Specified
Derivatives Contract after the Agreement Date, a copy of such contract;

 

(n)           Prompt notice of any order, judgment or decree in excess of
$100,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

 

(o)           Any notification of a material violation of any law or regulation
or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority;

 

(p)           Prompt notice of the acquisition, incorporation or other creation
of any Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Borrower;

 

(q)           Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
satisfactory to the Administrative Agent;

 

56

--------------------------------------------------------------------------------


 

(r)            Reserved;

 

(s)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(t)            Promptly, and in any event within three (3) business days after
the Borrower obtains knowledge thereof, the Borrower shall provide the
Administrative Agent with written notice of the occurrence of any of the
following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Hazardous
Materials Law has or may have been committed or is threatened; (ii) the
Borrower, any Loan Party or any other Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Hazardous
Materials Law or requiring any such Person to take any action in connection with
the release or threatened release of Hazardous Materials; (iii) the Borrower,
any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
environmental claim, and such notice(s), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; .

 

(u)           Promptly upon the request of the Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding; and

 

(v)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding the Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 


SECTION 8.5.  ELECTRONIC DELIVERY OF CERTAIN INFORMATION.


 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(B) the Lender has not notified the Administrative Agent or Borrower that it
cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of  9:00 a.m. on the opening of business on the next business
day for the recipient.  Notwithstanding anything contained herein, in every
instance the

 

57

--------------------------------------------------------------------------------


 

Borrower shall be required to provide paper copies of the certificate required
by Section 8.3. to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.  Except for the certificates
required by Section 8.3., the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 


SECTION 8.6.  PUBLIC/PRIVATE INFORMATION.


 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.

 


SECTION 8.7.  USA PATRIOT ACT NOTICE; COMPLIANCE.


 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 


ARTICLE IX. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

 


SECTION 9.1.  FINANCIAL COVENANTS.


 

(a)           Liquidity.  The Borrower shall maintain, as of the end of each
calendar quarter, Liquidity of not less than $8,000,000.  As used herein,
“Liquidity” shall mean the sum of (i) cash, (ii) Cash Equivalents,
(iii) publicly traded and publicly quoted marketable securities acceptable to
Administrative Agent in its reasonable discretion, (iv) undisbursed commitment
under secured lines of credit available to Borrower including, without
limitation, under this Loan, and (v) the amount, if any, not to exceed
$2,000,000, by which accounts receivable of the Borrower exceed accounts payable
of the Borrower, net, in connection with any of the foregoing, of any
encumbrance, setoff or claim and minus any unsecured Indebtedness of Borrower.

 

58

--------------------------------------------------------------------------------


 

(b)           Total Liabilities.  The Borrower shall not permit its Total
Liabilities to exceed $240,000,000 at any time, as calculated at the end of each
fiscal quarter.

 

(c)           Dividends and Other Restricted Payments.  The Borrower shall not
declare or make, or incur any liability to make, any Restricted Payments at any
time.  If a Default or an Event of Default shall exist, no Subsidiary (other
than Wholly Owned Subsidiaries) shall directly or indirectly declare or make, or
incur any liability to make, any Restricted Payments without the written consent
of the Administrative Agent.

 

(d)           Indebtedness of Certain Subsidiaries.  Without the prior written
consent of the Administrative Agent, the Borrower shall not permit any
Subsidiary (other than a Wholly Owned Subsidiary) to create, assume, incur,
permit or suffer to exist any Liabilities, except for Liabilities in existence
on the Effective Date and disclosed in the financial statements delivered to the
Administrative Agent by the Borrower prior to the Effective Date.

 


SECTION 9.2.  NEGATIVE PLEDGE.


 

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on the
Property or any direct or indirect ownership interest of the Borrower in any
Person owning the Property, now owned or hereafter acquired, except for
Permitted Liens, (b) permit the Property or any direct or indirect ownership
interest of the Borrower or in any Person owning a Property, to be subject to a
Negative Pledge or (c) create, assume, incur, permit or suffer to exist any Lien
on other Collateral, or any direct or indirect ownership interest of the
Borrower in any Person owning any Collateral, except for Permitted Liens.

 


SECTION 9.3.  RESTRICTIONS ON INTERCOMPANY TRANSFERS.


 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (c) make loans or advances to the Borrower or any other Subsidiary;
or (d) transfer any of its property or assets to the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) – (d) those encumbrances
or restrictions contained in  any Loan Document or, (ii) with respect to clause
(d), customary provisions restricting assignment of any agreement entered into
by the Borrower, any other Loan Party or any Subsidiary in the ordinary course
of business.

 


SECTION 9.4.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
all or any material portion of the assets of, or make an Investment in, any
other Person; provided, however, that, so long as, in each case immediately
prior to the consummation of any of the following, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence:

 

59

--------------------------------------------------------------------------------


 

(i)            any Subsidiary may merge with a the Borrower or any Wholly Owned
Subsidiary so long as the Borrower or such Wholly Owned Subsidiary, as
applicable, is the survivor;

 

(ii)           any Subsidiary may sell, transfer or dispose of its assets to the
Borrower or a Wholly Owned Subsidiary;

 

(iii)          with the prior written consent of Administrative Agent, any Loan
Party (other than the Borrower or the Leasehold Mortgagor) may convey, sell,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 

(iv)          with the prior written consent of the Administrative Agent, any
Loan Party and any other Subsidiary may, directly or indirectly, (A) acquire
(whether by purchase, acquisition of Equity Interests of a Person, or as a
result of a merger or consolidation) the assets of, or make an Investment in,
any other Person and (B) sell, lease or otherwise transfer, whether by one or a
series of transactions, assets (including capital stock or other securities of
Subsidiaries) to any other Person, so long as, in each case;

 

(v)           the Loan Parties and the other Subsidiaries may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business or as otherwise permitted in Section 9.11.;

 

(vi)          the Borrower may (A) convey, sell, transfer, lease or otherwise
dispose of, in one transaction or a series of transactions (1) all or any
portion of  the assets of MPC, or (2) all or any portion of the Equity Interests
it holds in MPC, or (B) liquidate, windup, dissolve or cease the operations of
MPC; and

 

(vii)         Permitted Investments.

 


SECTION 9.5.  PLANS.


 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA and the regulations promulgated thereunder for purposes of
ERISA and the Internal Revenue Code.

 


SECTION 9.6.  FISCAL YEAR.


 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 


SECTION 9.7.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS AND MATERIAL CONTRACTS.


 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles of
incorporation or by-laws  without the prior written

 

60

--------------------------------------------------------------------------------


 

consent of the Administrative Agent and the Requisite Lenders unless such
amendment, supplement, restatement or other modification is (a) in the case of
the Borrower, to increase the amount of shares of beneficial interests
authorized to be issued by the Borrower, or to authorize the issuance of a class
of Preferred Stock by the Borrower, or (b) required under or as a result of the
Internal Revenue Code or other Applicable Law.  The Borrower shall not enter
into, and shall not permit any Subsidiary or other Loan Party to enter into, any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect or default in the performance of any
obligations of any Loan Party or other Subsidiary in any Material Contract or
permit any Material Contract to be canceled or terminated prior to its stated
maturity.

 


SECTION 9.8.  SUBORDINATED DEBT PREPAYMENTS; AMENDMENTS.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, prepay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt prior to the
originally scheduled maturity date thereof or otherwise redeem or acquire for
value any Subordinated Debt.  Further, the Borrower shall not, and shall not
permit any other Loan Party or other Subsidiary to, amend or modify, or permit
the amendment or modification of, any agreement or instrument evidencing any
Subordinated Debt where such amendment or modification provides for the
following or which has any of the following effects:

 

(a)           increases the rate of interest accruing on such Subordinated Debt;

 

(b)           increases the amount of any scheduled installment of principal or
interest, or shortens the date on which any such installment or principal or
interest becomes due;

 

(c)           shortens the final maturity date of such Subordinated Debt;

 

(d)           increases the principal amount of such Subordinated Debt;

 

(e)           amends any financial or other covenant contained in any document
or instrument evidencing any Subordinated Debt in a manner which is more onerous
to the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to improve its financial performance;

 

(f)            provides for the payment of additional fees or the increase in
existing fees; and/or

 

(g)           otherwise could reasonably be expected to be adverse to the
interests of the Administrative Agent or the Lenders.

 


SECTION 9.9.  TRANSACTIONS WITH AFFILIATES.


 

The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any
Subsidiary, except (a) as set forth on Schedule 6.1.(r) or (b) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, any of its Subsidiaries, or any Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 6.1.(r) if a Default or Event of Default exists or would result
therefrom.

 

61

--------------------------------------------------------------------------------


 


SECTION 9.10.  ENVIRONMENTAL MATTERS.


 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Property in material violation of any
Hazardous Materials Law or in a manner that could reasonably be expected to lead
to any Hazardous Materials Claim.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 


SECTION 9.11.  LEASES.


 

Borrower shall use its commercially reasonable efforts to maintain all leasable
commercial space on the Property leased at no less than fair market rental
rates, except for space utilized by the Borrower and its Affiliates; provided,
however, that Borrower shall have fifteen (15) days after written notice from
Administrative Agent to cure any default under this section (i.e., to commence
commercially reasonable efforts to lease space and/or unwind or amend the terms
of any lease to provide for fair market rental rates).  All leases (and lease
terminations, modifications or amendments) of all or any material portion of the
Property (each, a “Major Lease”) shall:  (a) be for not less than fair market
rental rates; and (b) include estoppel, subordination, attornment and mortgagee
protection provisions satisfactory to Administrative Agent (any such Major Lease
which complies with the foregoing clauses (a) and (b), and each other lease (and
lease termination, modification or amendment) of the Property which is not a
Major Lease, is herein referred to as a “Permitted Lease”; provided, however,
that Borrower shall have fifteen (15) days after written notice from
Administrative Agent to cure any default under this section (i.e., to unwind or
amend the terms of any Major Lease to provide for fair market rental rates
and/or estoppel, subordination, attornment and mortgagee protection provisions
satisfactory to Administrative Agent).

 


SECTION 9.12.  DERIVATIVES CONTRACTS.


 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than (a) Specified Derivatives Contracts and (b) Derivatives
Contracts entered into by the Borrower, Loan Party or such Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, a Loan Party or other Subsidiary.

 


ARTICLE X. DEFAULT


 


SECTION 10.1.  EVENTS OF DEFAULT.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans, or shall fail to pay any of the other payment Obligations owing by
the Borrower under this Agreement, any other Loan Document or the Fee Letter, or
any other Loan Party shall fail to pay when due any payment obligation owing by
such Loan Party under any Loan Document to which it is a party.

 

62

--------------------------------------------------------------------------------


 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article VIII. or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) calendar days after the
earlier of (x) the date upon which any Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by any Loan Party to
the Administrative Agent, the Issuing Bank or any Lender, shall at any time
prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

 

(d)           Indebtedness Cross- Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary of the
Borrower shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value)
of $5,000,000 or more (“Material Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any Material Indebtedness or require any Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or

 

(iv)          There occurs an “Event of Default” under and as defined in any
Specified Derivatives Contract as to which the Borrower, any Loan Party or any
other Subsidiary of Borrower is a “Defaulting Party” (as defined therein), or
there occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Borrower or any of its Subsidiaries is an “Affected
Party” (as defined therein).

 

(e)           Voluntary Bankruptcy Proceeding.  Except as permitted by
Section 9.4(vi), the Borrower, any other Loan Party or any other Subsidiary of
Borrower shall:  (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such

 

63

--------------------------------------------------------------------------------


 

bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  Except as permitted by
Section 9.4(vi), a case or other proceeding shall be commenced against the
Borrower, any other Loan Party or any other Subsidiary of Borrower in any court
of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty (60)
consecutive calendar days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.

 

(h)           Judgment.   A judgment or order for the payment of money shall be
entered against the Borrower, any other Loan Party, or any other Subsidiary of
Borrower by any court or other tribunal and (i) such judgment or order shall
continue for a period of twenty (20) days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount for which insurance has not been acknowledged in writing by the
applicable insurance carrier (or the amount as to which the insurer has denied
liability) exceeds, individually or together with all other such judgments or
orders entered against the Borrower, Loan Parties and the other Subsidiaries of
Borrower, $100,000 or (B) such judgment or order could reasonably be expected to
have a Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary of Borrower, which exceeds, individually or
together with all other such warrants, writs, executions and processes, $100,000
in amount and such warrant, writ, execution or process shall not be paid,
discharged, vacated, stayed or bonded for a period of twenty (20) days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

(j)            ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $500,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer

 

64

--------------------------------------------------------------------------------


 

any Material Plan; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur withdrawal liability or a current payment obligation in excess of
$500,000.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;

 

(l)            Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 50% of the
total voting power of the then outstanding voting stock of the Borrower;
provided, however, that the foregoing shall not apply to (A) the ownership of
Borrower’s outstanding voting stock by Steve Case regardless of the amount of
his beneficial ownership (or the beneficial ownership of any of his affiliates)
from and after the Effective Date, and (B) the acquisition of securities that
occurs as a result of a public offering of the Borrower’s securities or any
financing transaction or series of financing transactions;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office; or

 

(iii)          If Warren Haruki or John Durkin cease for any reason to be
principally involved in the senior management of the Borrower, and the Borrower
shall have failed to replace the resulting vacancies in senior management with
individuals reasonably acceptable to the Requisite Lenders within a period of 90
days.

 

(m)          Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Collateral, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than thirty (30) consecutive days beyond
the coverage period of any applicable business interruption insurance, the
cessation or substantial curtailment of revenue producing activities of the
Borrower, any other Loan Party, or any other Subsidiary of Borrower taken as a
whole and only if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect.

 

(n)           Subordinated Debt Documents.  The failure of any Loan Party to
comply with the terms of any intercreditor agreement or any subordination
provisions of any note or other document running to the benefit of the
Administrative Agent or Lenders, or if any such document becomes null and void
or unenforceable against any lender holding the Subordinated Debt.

 

(o)           Security Documents.  Any provision of any Security Document shall
for any reason cease to be valid and binding on, enforceable against, any Loan
Party or any Lien created under any Security Document ceases to be a valid,
perfected first priority Lien in any of the Collateral purported to be covered
thereby.

 

65

--------------------------------------------------------------------------------


 

(p)           Hazardous Materials.  The discovery of any significant Hazardous
Materials in, on or about the Property subsequent to the Effective Date.  Any
such Hazardous Materials shall be “significant” for this purpose if said
Hazardous Materials, in Administrative Agent’s reasonable discretion, constitute
a Materially Adverse Effect.

 

(q)           Property - Liens; Condemnation; Attachment.   (i) The recording of
any claim of Lien (other than a Permitted Lien) against the Property and the
continuance of such claim of Lien for twenty (20) days without discharge,
satisfaction or provision for payment being made by Borrower in a manner
satisfactory to Administrative Agent; or (ii) the condemnation, seizure or
appropriation of, or occurrence of an uninsured casualty with respect to any
material portion of the Property; or (iii) the sequestration or attachment of,
or any levy or execution upon any of the Property, any other collateral provided
by Borrower under any of the Loan Documents or any substantial portion of the
other assets of Borrower, which sequestration, attachment, levy or execution is
not released, expunged or dismissed prior to the earlier of thirty (30) days or
the sale of the assets affected thereby; or

 


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default and (C) all of the other Obligations
of the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable by the Borrower without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived by the Borrower, and (2) the
Commitments and the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder, and the obligation of the Issuing Bank to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default and (C) all of the other Obligations, including, but not limited to, the
other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, and (2) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder.  If the Administrative Agent
has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall:  (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Notes at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand,

 

66

--------------------------------------------------------------------------------


 

protest or other notice of any kind, all of which are expressly waived by the
Borrower and (y) terminate the Swingline Commitment and the obligation of the
Swingline Lender to make Swingline Loans.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the Collateral, the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with the prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex including in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 


SECTION 10.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.

 


SECTION 10.4.  MARSHALING; PAYMENTS SET ASIDE.


 

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any

 

67

--------------------------------------------------------------------------------


 

bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 


SECTION 10.5.  ALLOCATION OF PROCEEDS.


 

If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;

 

(b)           amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances;

 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest (i) on all other Loans and (ii) in respect of
any Specified Derivatives Contract, in each case, to be applied for the ratable
benefit of the Lenders or the applicable Specified Derivatives Providers, in
such order as the Lenders or Specified Derivatives Providers, as the case may
be, may determine in their sole discretion;

 

(e)           payments of principal on Swingline Loans;

 

(f)            payments of principal of all other Loans and payments of the
Derivatives Termination Value in respect of any and all Specified Derivatives
Contracts, to be applied for the ratable benefit of the Lenders or Specified
Derivatives Providers, as the case may be, in such order as the Lenders or
Specified Derivatives Providers, as the case may be, may determine in their sole
discretion;

 

(g)           amounts to be deposited into the Letter of Credit Collateral
Account in respect of Letters of Credit;

 

(h)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.8. and 12.10.;

 

(i)            payments of all other amounts due under any of the Loan Documents
and Specified Derivatives Contracts, if any, to be applied for the ratable
benefit of the Lenders and the applicable Specified Derivatives Providers; and

 

(j)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 


SECTION 10.6.  LETTER OF CREDIT COLLATERAL ACCOUNT.


 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its

 

68

--------------------------------------------------------------------------------


 

right, title and interest in and to the Letter of Credit Collateral Account
established pursuant to the requirements of Section 2.13. and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Administrative
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section and in Section 2.13.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be under the sole dominion and
control of the Administrative Agent, provided, that all earnings on such
investments will be credited to and retained in the Letter of Credit Collateral
Account.  The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords other funds deposited with the Administrative Agent, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any funds
held in the Letter of Credit Collateral Account.

 

(c)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.

 

(d)           So long as no Default or Event of Default exists, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Letter of Credit
Collateral Account as exceed the aggregate amount of Letter of Credit
Liabilities at such time.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(e)           The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 


SECTION 10.7.  RESCISSION OF ACCELERATION BY REQUISITE LENDERS.


 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

69

--------------------------------------------------------------------------------


 


SECTION 10.8.  PERFORMANCE BY ADMINISTRATIVE AGENT.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 


SECTION 10.9.  RIGHTS CUMULATIVE.

 

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.  In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 


ARTICLE XI. THE ADMINISTRATIVE AGENT


 


SECTION 11.1.  APPOINTMENT AND AUTHORIZATION.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will

 

70

--------------------------------------------------------------------------------


 

furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 


SECTION 11.2.  WELLS FARGO AS LENDER.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers.  Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers.  The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 


SECTION 11.3.  COLLATERAL MATTERS; PROTECTIVE ADVANCES.


 

(a)           Each Lender hereby authorizes the Administrative Agent, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

 

(b)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and indefeasible payment and satisfaction in full of all of the Obligations

 

71

--------------------------------------------------------------------------------


 

and Specified Derivatives Obligations; or (ii) as expressly permitted by, but
only in accordance with, the terms of the applicable Loan Document.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

 

(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five
(5) Business Days’ prior written request by the Borrower, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for its benefit and the benefit of the Lenders, the
Issuing Bank and the Specified Derivatives Providers herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or Specified Derivatives Obligations or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral.  In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d)           The Administrative Agent shall have no obligation whatsoever to
the Lenders, the Issuing Bank or the Specified Derivatives Providers or to any
other Person to assure that the Collateral exists or is owned by the Borrower,
any other Loan Party or any other Subsidiary or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
even if resulting from the negligence of Administrative Agent (but except to the
extent resulting from its gross negligence or willful misconduct).

 

(e)           The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to the Property up to the sum of (i) amounts expended to pay real estate
taxes, assessments and governmental charges or levies imposed upon the Property;
(ii) amounts expended to pay insurance premiums for policies of insurance
related to the Property; and (iii) $250,000.   Protective Advances in excess of
said sum during any calendar year for the Property that is Collateral shall
require the consent of the Requisite Lenders.  The Borrower agrees to pay on
demand all Protective Advances.

 

(f)            By their acceptance of the benefits of the Security Documents,
each Lender that is at any time itself a Specified Derivatives Provider, or
having an Affiliate that is a Specified Derivatives Provider, hereby, for
itself, and on behalf of any such Affiliate, in its capacity as a Specified
Derivatives Provider, irrevocably appoints and authorizes the Administrative
Agent as its collateral agent, to take such action as contractual representative
on such Specified Derivative’s Provider’s behalf and to exercise such powers
under the Security Documents as are specifically delegated to the Administrative
Agent by the terms of this Section 11.3., Section 11.4. and any Security
Document, together with such powers as are

 

72

--------------------------------------------------------------------------------


 

reasonably incidental thereto; provided, that this subsection (f) shall not
affect any of the terms of a Specified Derivatives Contract or restrict a
Specified Derivatives Provider from taking any action permitted by a Specified
Derivatives Contract.  For the avoidance of doubt, all references in this
Section 11.3. to “Lender” or “Lenders” shall be deemed to include each Lender
(and Affiliate thereof) in its capacity as a Specified Derivatives Provider.

 


SECTION 11.4.  POST-FORECLOSURE PLANS.


 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or Specified Derivatives Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or Subsidiary of the Administrative Agent, as
administrative agent, for the ratable benefit of all Lenders, the Issuing Bank
and the Specified Derivatives Providers.  The Administrative Agent shall prepare
a recommended course of action for such Collateral (a “Post-Foreclosure Plan”),
which shall be subject to the approval of the Requisite Lenders.  In accordance
with the approved Post-Foreclosure Plan, the Administrative Agent shall manage,
operate, repair, administer, complete, construct, restore or otherwise deal with
the Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral.  Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Share) of all reasonable costs
and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral.  In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Bank and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Pro Rata Share of any operating loss for such Collateral, and
such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan.  To the extent there is net operating income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders, the Issuing Bank and the Specified Derivatives Providers.  All such
distributions shall be made to the Lenders in accordance with their respective
Pro Rata Shares.  The Lenders, the Issuing Bank and the Specified Derivatives
Providers acknowledge and agree that if title to any Collateral is obtained by
the Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 10.5. as soon as practicable. 
The Administrative Agent shall undertake to sell such Collateral, at such price
and upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders, the Issuing Bank and the
Specified Derivatives Providers.  Any purchase money mortgage or deed of trust
taken in connection with the disposition of such Collateral in accordance with
the immediately preceding sentence shall name the Administrative Agent, as agent
for the Lenders, as the beneficiary or mortgagee.  In such case, the
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage or deed of trust defining the rights of the
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

 

73

--------------------------------------------------------------------------------


 


SECTION 11.5.  APPROVALS OF LENDERS.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 


SECTION 11.6.  NOTICE OF EVENTS OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 


SECTION 11.7.  ADMINISTRATIVE AGENT’S RELIANCE.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
even if arising from its or their own negligence (but except for its or their
own gross negligence or willful misconduct), in connection with its duties
expressly set forth herein or therein.  Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender, the Issuing
Bank or any other Person and shall be responsible to any Lender, the Issuing
Bank or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender or the Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant

 

74

--------------------------------------------------------------------------------


 

thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Bank and the Specified Derivatives Providers in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 


SECTION 11.8.  INDEMNIFICATION OF ADMINISTRATIVE AGENT.


 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents including to the extent arising from the negligence of
the Administrative Agent (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Hazardous Materials Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

75

--------------------------------------------------------------------------------


 


SECTION 11.9.  LENDER CREDIT DECISION, ETC.


 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders and
the Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on the financial statements of the Borrower, the other Loan
Parties, the other Subsidiaries and other Affiliates, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby.  Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates.  Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 


SECTION 11.10.  SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights,

 

76

--------------------------------------------------------------------------------


 

powers, privileges and duties of the current Administrative Agent, and the
current Administrative Agent shall be discharged from its duties and obligations
under the Loan Documents.  After any Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
affiliates by giving the Borrower and each Lender prior written notice.

 


ARTICLE XII. MISCELLANEOUS


 


SECTION 12.1.  NOTICES.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Maui Land & Pineapple Company, Inc.

P.O. Box 187

Kahului, Hawaii  96733

Attention:  John Durkin

 

If to the Administrative Agent:

 

Wells Fargo Bank,

National Association

11601 Wilshire Boulevard

17th Floor

Los Angeles, California  90025

Attention: Jon Carrick

 

If to the Issuing Bank:

 

Wells Fargo Bank,

National Association

11601 Wilshire Boulevard

17th Floor

Los Angeles, California  90025

Attention: Jon Carrick

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth on Schedule 12.1
attached hereto

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or

 

77

--------------------------------------------------------------------------------


 

the expiration of three (3) days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of the Borrower or
the Administrative Agent, the Issuing Bank and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to the Borrower (nor shall the Administrative Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, the Issuing Bank or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.

 


SECTION 12.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the
Administrative Agent’s activities under this Agreement, including the cost of
all Appraisals and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay to the Issuing
Bank all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (c) to pay or reimburse
the Administrative Agent, the Issuing Bank and the Lenders for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (d) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (e) to the extent not already covered by any
of the preceding subsections, to pay the fees and disbursements of counsel to
the Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

 

78

--------------------------------------------------------------------------------


 


SECTION 12.3.  STAMP, INTANGIBLE AND RECORDING TAXES.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 


SECTION 12.4.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, the Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, the
Issuing Bank or a Participant subject to receipt of the prior written consent of
the Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender, such Participant or any affiliate of the Administrative
Agent, the Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such Obligations shall be contingent or unmatured.

 


SECTION 12.5.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

 

(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE DISTRICT OF
HAWAII OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN
HONOLULU, HAWAII, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS, PERTAINING

 

79

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM OR THE COLLATERAL.  THE BORROWER, THE ISSUING BANK AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  THE BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD THE BORROWER
FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER SHALL BE DEEMED
IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 


SECTION 12.6.  SUCCESSORS AND ASSIGNS.


 

(a)           Generally.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of is rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

(b)           Participations.  Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitments or the Obligations
owing to such Lender.  Except as otherwise provided in Section 12.4. or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
however, such Lender may agree with the Participant that it will not, without
the consent of the

 

80

--------------------------------------------------------------------------------


 

Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loans or portions thereof owing
to such Lender, or (iii) reduce the rate at which interest is payable thereon. 
An assignment or other transfer which is not permitted by subsection (c) or
(d) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b).

 

(c)           Assignments.  Any Lender may with the prior written consent of the
Administrative Agent at any time assign to one or more Eligible Assignees (each
an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) any partial assignment shall be
in an amount at least equal to $5,000,000 and after giving effect to such
assignment the assigning Lender retains a Commitment, or if the Commitments have
been terminated, holds Notes having an aggregate outstanding principal balance,
of at least $5,000,000, (ii) if the assigning Lender (or its Affiliate) is a
Specified Derivatives Provider and if after giving effect to such assignment
such Lender will hold no further Loans or Commitments under this Agreement, such
Lender shall undertake such assignment only contemporaneously with an assignment
by such Lender (or its Affiliate, as the case may be) of all of its Specified
Derivatives Contracts to the Assignee or another Lender (or Affiliate thereof)
and (iii) each such assignment shall be effected by means of an Assignment and
Assumption Agreement.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be deemed to be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Revolving Commitment and/or
Loans, as the case may be, as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so the new Notes are issued to the
Assignee and such transferor Lender, as appropriate, and shall update Schedule I
attached hereto.  In connection with any such assignment, the transferor Lender
shall pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $4,500.00.  Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, or any of its respective affiliates or
Subsidiaries.

 

(d)           Federal Reserve Bank Assignments.  In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder.  No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.

 

(e)           Information to Assignee, Etc.  A Lender may furnish any
information concerning the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

 


SECTION 12.7.  AMENDMENTS AND WAIVERS.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with,

 

81

--------------------------------------------------------------------------------


 

but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto.  Notwithstanding the previous sentence, the
Administrative Agent, shall be authorized on behalf of all the Lenders, without
the necessity of any notice to, or further consent from, any Lender, to waive
the imposition of the late fees provided in Section 2.8., up to a maximum of 3
times per calendar year.

 

(b)           Unanimous Consent.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders
directly affected thereby (or the Administrative Agent at the written direction
of the Lenders), do any of the following:

 

(i)            increase the Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.6.) or
subject the Lenders to any additional obligations.

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv)          postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations, or
extend the expiration date of any Letter of Credit beyond the Maturity Date;

 

(v)           change the definitions of Revolving Commitment Percentage or Pro
Rata Share;

 

(vi)          amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(vii)         modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii)        release any Guarantor from its obligations under any Guaranty;

 

(ix)           waive a Default or Event of Default under Section 10.1.(a);

 

(x)            amend, or waive the Borrower’s compliance with, Section 2.14; or

 

(xi)           release or dispose of any collateral unless released or disposed
of as permitted by, and in accordance with, Section 11.3.

 

(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of the Issuing Bank.  Any amendment, waiver or consent

 

82

--------------------------------------------------------------------------------


 

with respect to any Loan Document that (i) diminishes the rights of a Specified
Derivatives Provider in a manner or to an extent dissimilar to that affecting
the Lenders or (ii) increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider.  No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 


SECTION 12.8.  NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS.


 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 


SECTION 12.9.  CONFIDENTIALITY.


 

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall utilize all non-public information obtained
pursuant to the requirements of this Agreement which has been identified as
confidential or proprietary by the Borrower in accordance with its customary
procedure for handling confidential information of this nature and in accordance
with safe and sound banking practices but in any event may make disclosure:
(a) to any of their respective affiliates (provided any such affiliate shall
agree to keep such information confidential in accordance with the terms of this
Section); (b) as reasonably requested by any bona fide Assignee, Participant or
other transferee in connection with the contemplated transfer of any Commitment
or participations therein as permitted hereunder (provided they shall agree to
keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Administrative Agent’s, Issuing Bank’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) if an
Event of Default exists, to any other Person, in connection with the exercise by
the Administrative Agent, the Issuing Bank or the Lenders of rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate.

 


SECTION 12.10.  INDEMNIFICATION.


 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any affiliate of the Administrative Agent,
each of the Lenders and the Issuing Bank

 

83

--------------------------------------------------------------------------------


 

and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s  or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents including, but not limited to, the foreclosure upon, or seizure of,
any Collateral or the exercise of any other rights of a secured party, including
any Indemnity Proceeding arising from the negligence of any Indemnified Party;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this clause (viii) that constitute gross
negligence or willful misconduct; or (ix) any violation or non-compliance by the
Borrower or any Subsidiary of any Applicable Law including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Hazardous Materials Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Hazardous Materials Laws.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
costs and expenses of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party

 

84

--------------------------------------------------------------------------------


 

notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

(f)            If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations hereunder shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 


SECTION 12.11.  TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent, the Issuing Bank
and the Lenders are entitled under the provisions of Sections 4.1., 4.4., 11.8.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 


SECTION 12.12.  SEVERABILITY OF PROVISIONS.


 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

85

--------------------------------------------------------------------------------


 


SECTION 12.13.  GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF HAWAII APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.14.  COUNTERPARTS.


 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of , each of the parties hereto.

 


SECTION 12.15.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 


SECTION 12.16.  INDEPENDENCE OF COVENANTS.


 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 


SECTION 12.17.  LIMITATION OF LIABILITY.


 

None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 12.18.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

86

--------------------------------------------------------------------------------


 


SECTION 12.19.  CONSTRUCTION.


 

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 


SECTION 12.20.  HEADINGS.


 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.,

 

a Hawaii corporation

 

 

 

 

By:

/S/ JOHN P. DURKIN

 

 

Name:

John P. Durkin

 

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ ADELE H. SUMIDA

 

 

Name:

Adele H. Sumida

 

 

Title:

Controller & Secretary

 

 

[Signatures Continued on Next Page]

 

88

--------------------------------------------------------------------------------


 

Signature Page to Credit Agreement dated as of

October 9, 2009 with Maui Land & Pineapple Company, Inc.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/S/ GUY C. CHURCHILL

 

 

Name:

Guy C. Churchill

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

89

--------------------------------------------------------------------------------


 

Signature Page to Credit Agreement dated as of

October 9, 2009 with Maui Land & Pineapple Company, Inc.

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

By:

/S/ GARY VANSCHUYVER

 

 

Name:

Gary VanSchuyver

 

 

Title:

Vice President

 

90

--------------------------------------------------------------------------------


 

Signature Page to Credit Agreement dated as of

October 9, 2009 with Maui Land & Pineapple Company, Inc.

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

 

 

 

 

By:

/S/ W. RUSSELL

 

 

Name:

W. Russell

 

 

Title:

Vice President

 

91

--------------------------------------------------------------------------------